Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Gerratana on 7/19/2022.

The application has been amended as follows: 


IN THE CLAIMS:


1.-26.  (Canceled)
 
27. (New)   A waterless decarboxylation device, comprising:
 
a sealed product container to contain an amount of raw cannabis or raw hemp;
 
a heater surrounding and contacting the product container;
 
a foam insulation layer surrounding the product container and the heater;
 
at least one sensor configured to detect the temperature of the heater or product container;
 
a lid that encloses the product container and fluidly seals it from the environment outside of the container; and
 
a circuit board comprising a controller configured to control power to the heater in response to signals sent from the at least one sensor indicating whether the heater has exceeded 100ºC, wherein the controller is configured to control power to the heater to maintain a temperature of the sealed container at 105ºC for 30 minutes to 90 minutes and wherein the controller is configured to control powder to the heater so that the temperature detected at the heater is not above 130ºC.
 
(New) The waterless decarboxylation device of claim 27, wherein the at least one sensor comprises a first sensor and at least one second sensor which is configured to detect the temperature at a location within the waterless decarboxylation device at a distance from the first sensor.
 (New) The waterless decarboxylation device of claim 28, wherein the location is selected from the group consisting of a product container, the foam insulation layer, the bottom of the product container, and a space inside a canister base attached to the canister.
(New) The waterless decarboxylation device of claim 27, comprising a canister base attached to the foam insulation layer.
(New) The waterless decarboxylation device of claim 30, wherein the canister base comprises a button and/or a light.
(New) The waterless decarboxylation device of claim 27, wherein the sealed container has a cylindrical shape.
(New) The waterless decarboxylation device of claim 27, wherein the heater comprises a heating element configured to surround and contact the product container in a manner that maintains a first threshold temperature of over 100ºC in the product container without the use of a liquid or pressure and ensures that the temperature does not increase beyond a second threshold temperature that may damage the contents contained within the product container, wherein the second threshold temperature is at least 105ºC.
 
(New) The waterless decarboxylation device of claim 27, wherein the foam insulation layer is configured to reduce thermal transmission from the outer shell of the device to the environment.



The following is an examiner’s statement of reasons for allowance:   the closest prior art is “Glas-Col” (of record) which teaches a fiberglass wool base as the insulating layer and the instant claims cite a foam layer. There are many other differences, but that is clearly the one that is very different along with the circuit board and other parameters with time and temperature.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655

/MICHAEL V MELLER/Primary Examiner, Art Unit 1655